Citation Nr: 0605262	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to October 5, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Brooks McDaniel, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision, by the Boston, Massachusetts, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 70 percent disability rating, 
effective October 5, 2001.  The veteran perfected a timely 
appeal to the effective date assigned for the grant of 
service connection.  

On October 28, 2004, the veteran appeared and offered 
testimony before a Veterans Law Judge (VLJ) in Washington, 
D.C.  A transcript of that hearing is of record.  At the 
hearing, the veteran raised several issues that were not 
before the Board at that time.  Those issues were referred to 
the RO for appropriate action.  

In December 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in November 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  In a decision dated June 18, 1991, the Board denied a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

3.  The veteran filed a claim seeking to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder (VA Form 21-4138), claimed as PTSD, on October 5, 
2001.  

4.  A VA compensation examination, conducted in November 
2001, reported a diagnosis of PTSD.  

5.  In February 2002, the RO granted service connection and 
assigned a 70 percent rating for PTSD, effective October 5, 
2001, the date of the veteran's claim.  

6.  There was no correspondence or documentation received in 
the interim between the June 1991 final Board decision and 
October 5, 2001, evidencing any intent to pursue VA benefits 
based on psychiatric disability or confirming a diagnosis of 
PTSD.  

7.  There is no allegation of clear and unmistakable error in 
the June 1991 Board decision.  


CONCLUSIONS OF LAW

1.  The June 1991 decision, in which the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 
(2005).  

2.  The requirements for an effective date earlier than 
October 5, 2001, for the grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a March 2005 letter 
to the veteran from the RO notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the division 
of responsibilities between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notification requirements of the VCAA by way of 
the March 2005 letter by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertains to his claim.   

The Board acknowledges that the March 2005 VCAA letter was 
initially provided to the veteran after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims held that in such 
situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  That notice was 
provided to the veteran pursuant to the Board's request in 
the December 2004 remand.  The veteran was given an 
opportunity to respond and the RO subsequently reviewed the 
veteran's claim, continued the denial of the benefits sought 
on appeal, and issued a Supplemental Statements of the Case.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also notes that 
the veteran raised the issue currently on appeal in his 
Notice of Disagreement following the grant of service 
connection for PTSD.  In such situations, an opinion from the 
VA General Counsel indicates that further notice of the VCAA 
is unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nevertheless, in this case, as indicated above, the veteran 
was provided a content- complying notice in the March 2005 
letter.  

Nonetheless, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2005).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from December 1966 to December 1969.  He was awarded the 
National Defense Service Medal; the Vietnam Campaign Medal; 
and the Vietnam Service Medal.  His personnel records 
indicate that his military occupational specialty was as a 
Med Spec. at the 74th Field Hospital USARPAC Vietnam.  

The veteran's initial claim for service connection for a 
nervous disorder (VA Form 21-4138) was received in March 
1985.  By a rating action, dated in April 1985, the RO denied 
service connection for the claimed nervous disorder.  The 
veteran did not file a timely appeal to the above decision.  
Subsequently, a statement in support of claim (VA Form 21-
4138), was received in May 1989, wherein the veteran sought 
to reopen his claim of entitlement to service connection for 
a nervous disorder.  Submitted in support of his claim were 
VA medical records, dated from October 1975 to November 1989.  
By a rating decision, dated in June 1989, the RO confirmed 
its previous denial of the veteran's claim of entitlement to 
service connection for a nervous disorder.  He perfected a 
timely appeal to that decision.  

By a decision in June 1991, the Board determined that the 
evidence added to the record since the April 1985 rating 
decision failed to present any clinical findings of an 
acquired psychiatric disorder.  The Board concluded that the 
evidence of record did not support a finding that the veteran 
suffered from a psychiatric disorder which was incurred in or 
aggravated during military service.  The Board's decision is 
final.  38 U.S.C.A. § 7104.  

A statement in support of claim (VA Form 21-4138) was 
received at the RO on October 5, 2001, wherein the veteran 
indicated that he was seeking to reopen a claim of 
entitlement to PTSD.  In conjunction with his claim, the 
veteran was afforded a VA compensation examination in 
November 2001, at which time it was noted that he was 
discharged from service in 1969, after combat in Vietnam.  
The veteran reported serving as a medic, picking up 
fragmented bodies and making promises to dying soldiers that 
he did not keep, leaving him with tremendous guilt.  
Following a mental status evaluation, the veteran was given a 
diagnosis of PTSD, chronic; he was assigned a global 
assessment of functioning score of 35.  

Based upon the above clinical findings, in a February 2002 
rating decision, the RO granted service connection for PTSD; 
a 70 percent disability rating was assigned, effective 
October 5, 2001.  

Received in April 2002 were VA progress notes, dated from 
August 2001 to March 2002, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  While these records indicate that the veteran 
was being followed by PTSD services, the records only contain 
a diagnosis of stressed, coping.  A PTSD screening was 
conducted in November 2001; following the screening, the 
veteran was referred to a PTSD group.  

Of record is a letter from a VA environmental health 
physician, dated October 11, 2001, thanking the veteran for 
his participation in the Agent Orange program.  He was 
advised that participation in the Agent Orange examination 
did not automatically initiate a claim for VA benefits; he 
was encouraged to contact a VA benefits counselor if he 
wished to file a claim.  The veteran was also informed that 
the results of his Agent Orange examination, conducted on 
August 25, 2001, revealed, among other disabilities, PTSD.  

At his personal hearing in October 2004, it was noted that 
the veteran served as a medical corpsman in the United States 
Army in Vietnam from December 1968 to December 1969; he 
served as an air ambulance airman, litter bearer and medical 
specialist.  It was argued that, during his testimony 
regarding an education overpayment, in 1976, the veteran 
testified to some of the symptomatology associated with PTSD; 
as such, it was argued that he filed an informal claim for a 
nervous disorder in 1976.  It was also argued that the RO 
never considered the veteran's military occupational 
specialty and his claimed symptomatology in considering his 
claim.  The veteran's attorney also noted that the veteran 
claimed to have received treatment at the VA medical center 
in Jamaica Plain, Massachusetts, dating back to 1972; 
however, the RO never obtained the medical records from the 
VAMC which would show treatment for a nervous disorder.  


III.  Legal Analysis.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b) (2) (i), (r) (2005).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, 
the date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  

When a request is made by any person claiming or applying 
for, or expressing intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.150(a).  Furthermore, any 
communication or action, indicating intent to apply for one 
or more benefits under laws administered by the VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2005).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  These 
provisions apply only when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) (1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  

In this case, the record shows that in a June 1991 decision 
the Board denied the veteran's attempt to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran did not file an appeal of the June 
1991 Board decision to the United States Court of Appeals for 
Veterans Claims.  As such, the June 1991 Board decision 
became final.  Consequently, the veteran is precluded from 
relitigating the question of the finality of the April 1985 
and June 1989 rating decisions since that question was 
decided by the Board as part of the June 1991 Board decision.  
The June 1991 finding of the Board is final and binding on 
the veteran based on the evidence then of record.  See 38 
C.F.R. § 20.1100 (2005).  

The Board here emphasizes that there are only two exceptions 
to the rule of finality: (1) reopening based on the 
presentation of new and material evidence under 38 U.S.C.A. 
§ 5108 or (2) revision based on CUE.  See 38 C.F.R. 
§§ 3.105(a), 20.1403 (2005) and Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc).  As noted above, the 
veteran and his attorney have not here raised a motion for 
revision based on CUE in the Board's June 1991 decision that 
denied reopening the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Specifically, the veteran and his attorney have not argued 
that the Board, in June 1991 committed error of the sort that 
is undebatable and that, had it not been made, would have 
manifestly changed the outcome at the time it was made.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here the Board 
also emphasizes, as will be further discussed below, that at 
the time of the Board's June 1991 decision, there was no 
competent medical evidence diagnosis PTSD, a requirement for 
entitlement to service connection for such disability.  

On October 5, 2001, the RO received correspondence from the 
veteran, in essence, requesting that his claim for 
entitlement to service connection for PTSD be reopened.  A VA 
compensation examination, dated in November 2001, reported a 
diagnosis of PTSD.  In a February 2002 rating decision, the 
RO granted entitlement to service connection for PTSD and 
assigned a 70 percent rating effective from October 25, 2001.  

The veteran maintains that the effective date for service 
connection for PTSD should, at least, revert to 1972, when he 
was receiving treatment at a VA medical center for a 
psychiatric disorder, or 1976 when he testified to some 
symptomatology of PTSD.  Alternatively, it is argued that the 
effective date of the grant of service connection for PTSD 
should be August 28, 2001, when he filed a claim with a VA 
customer service department.  

After a longitudinal review of the record, the Board finds no 
basis to grant an effective date prior to October 5, 2001, 
for the grant of service connection for PTSD.  In fact, the 
Board concludes that an effective date prior to October 5, 
2001, is legally impossible.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("when claim to reopen is successful and 
the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen"); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed").  The veteran's 
application to reopen the claim for service connection for 
PTSD was granted based upon his statement received at the RO 
on October 5, 2001, wherein he requested service connection 
for PTSD.  The Board finds that the RO has granted the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.  See id.  

The Board has considered whether the veteran filed an 
informal claim for service connection for post-traumatic 
stress disorder prior to October 5, 2001, and finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2005).  Following the June 1991 Board decision, the 
veteran made no attempt to reopen his claim for service 
connection for PTSD until October 5, 2001.  The law is clear 
that the effective date for a claim reopened after a final 
disallowance is the later of the date entitlement arose, or 
the date of receipt of the claim.  

As noted above, the veteran has not asserted clear and 
unmistakable error in the prior Board decision, and that 
decision remains final.  Based upon the above reasons, an 
effective date earlier than October 5, 2001, cannot be 
granted.  The Court has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than October 5, 
2001, for the grant of service connection for PTSD is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


